LACO.MBE. Circuit Judge.
No good reason for withdrawing the answer is shown. If defendants decide that further prosecution of the defense is not worth its cost to them, they may offer to submit to a decree in the usual form, sustaining title and validity of patent, finding infringement, and for injunction and accounting. This will relievo them from liability for any subsequent costs for taking testimony and printing record. They cannot escape accounting by no longer litigating the main issues; but there seems no doubt, in view of what was said on the argument, that a fixed sum for each alley may be agreed upon, and possibly also the number of alleys made or sold which embody the device of the patent as found by the decree.